COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Erica Blumenthal

Appellate case number:    01-21-00130-CV

Trial court case number: 2020-62226

Trial court:              280th District Court of Harris County

        Relator, Erica Blumenthal, filed a Petition for Original Writ of Habeas Corpus, an
Amended Petition for Original Writ of Habeas Corpus, and a corresponding Motion for
Temporary Relief to Stay Proceedings and to Set Bond seeking to stay enforcement of a criminal
contempt order signed March 12, 2021. We grant the Motion for Temporary Relief and stay
enforcement of the criminal contempt order signed on March 12, 2021 by the Honorable Barbara
J. Stalder. The Sheriff of Harris County is hereby ordered to discharge relator from custody on
executing and filing with the Sheriff of Harris County a good and sufficient bond, conditioned as
required by law, in the amount of $1,000.00. See TEX. R. APP. P. 52.8(b)(3). This order will
remain in effect until relator’s Amended Petition for Original Writ of Habeas Corpus is finally
decided or until further order from this Court.

       It is so ORDERED.

Judge’s signature: _________/s/ Veronica Rivas-Molloy_____
                                Acting individually


Date: March 12, 2021